*463Dissenting Opinion by
Mr. Justice Moschzisker:
The Constitution of Pennsylvania provides that “the compensation of county officers shall be regulated by law, and all county officers who are or may be salaried, shall pay all fees, which they may be authorized to receive, into the treasury of the county or State, as may be directed by law. In counties containing over 150,000 inhabitants all county officers shall be paid by salary.”
Section 1 of the Act of March 31,1876, P. L. 13, which was passed to carry into effect the above quoted article of the Constitution, provides that, in counties containing over. 150,000 inhabitants, “all fees limited and appointed by law to be received by each and every county officer ......shall belong to the county......except such...... as are levied for the State, which shall be for the use of the State; and none of said officers shall receive for his own use, or for any use or purpose whatever, except for the use of the proper county or for the State, as the case may be, any fees for any official services whatsoever.” This is amplified by section 15, which declares plainly that every county officer enjoying a fixed salary shall be restricted for recompense to that compensation alone.
While a technical distinction has been drawn between “fees” and “commissions,” yet it is hardly conceivable that the people, in adopting the Constitution, had any such difference in mind; in all human probability the word “fees” was understood by them in its plain dictionary sense, as meaning the “recompense allowed by law to an officer for his labor and trouble”: Anderson’s Law Dictionary 452. In Schuylkill County v. Pepper, 182 Pa. 13, 15, we held that the section of our organic law here in question, and the Act of 1876, both covered commissions for services rendered by a county treasurer; so, at this time, there can be no doubt that the word “fees,” as used in our Constitution* comprehends commissions.
Counties are mere political subdivisions of the State, and, in a broad sense, all county officers are “agents of *464the Commonwealth,” performing services therefor; but it is not necessary to decide the present case on this theory, for the Act of May 14, 1891, P. L. 59, depended upon by appellee, does not appoint him, personally, as the agent of the State, but provides simply that the “registers of wills......shall be the agents of the Commonwealth,” etc.; or, as recently said by this court in Schuylkill County v. Wiest, 257 Pa. 425, 431, “it was only by virtue of his official character, and not as an individual, that he was authorized.” Therefore, in my opinion, when the Act of 1891, supra, attempts to allow this official to retain, “for his own use,” compensation paid to him in his official capacity, it violates the Constitution and cannot stand; if such be the case, the act in question does not repeal the Act of 1876, but the latter applies and controls the disposition of the money here involved.
I say the Act of 1891 violates our organic law, for, it seems to me, there can be no reasonable doubt, when the people adopted the Constitution they must have understood, from its language, that officers, in counties of over 150,000 inhabitants, were to be paid salaries only and all fees received by them were to go to the county or State. Nowhere in the relevant constitutional provision, supra, is a limitation or qualification suggested, either as to the character of fees referred to or the paymaster thereof; on the contrary, it deals with “all fees,” irrespective of their- nature or source of payment, clearly showing (as recently said by us in Schuylkill County v. Wiest, supra, p. 428) a “fixed intention to confine a salaried county officer to his salary, as compensation for all services rendered in his official capacity.”
To my mind, the words of the Constitution have the meaning put upon them by the legislative construction contained in the Act of 1876, that salaried county officers shall not be granted, or permitted to receive as recompense, anything over *465and above their salaries and that all other compensation for services rendered by them, because of the office which they happen to occupy, whether such services be classified as county or State work, or whether the remuneration be designated as fees or commissions, must be paid into the county or State treasury. In other words, the purpose of the constitutional provision in question was to confine the public officials therein designated to their salaries, and, to this extent, eliminate the extra-compensation evil which so widely prevailed at that time. I think the legislature should be held strictly to the broad construction adopted by it in 1876, and we erred in ever accepting a narrower one; that error ought not to be perpetuated. Counsel for appellant respectfully, but strongly, ask that we depart from Philadelphia v. Martin, and other like authorities cited in the majority opinion; I agree with them that these cases were wrongly decided, and would not hesitate to overrule them.
I am a strong believer in applying the doctrine of stare decisis, whenever prior decisions, in any degree, from the bases of institutions founded thereon or either affect property rights or lay down principles which have become accepted rules of property; but here no institutions have been founded upon the decisions in question and no such rights or principles are involved, for, with us, the title to an office is not in any sense a property right, and, a fortiori, a construction of the Constitution which, if maintained, secures to the incumbent of an office certain fees, is not such a right. Moreover, no legal harm can be done to anyone by overruling Philadelphia v. Martin and other like decisions; for, if I am right in my view, commissions heretofore permitted to be retained by the registers of-wills were, in effect, paid to them under a mistake of law, and, therefore, cannot be recovered back.
Of course, as stated in the majority opinion, the legislature, when it sees fit, may remedy the exorbitant *466compensation now enjoyed by registers of wills; but, in my opinion, we should not wait for such action; for, even if taken, it could not affect the present case. In this connection, however, I may add that, the fee evil being a general one, extending throughout the State, any effort towards a cure should not be limited in its geographical application, as attempted by the act, which, for that reason, we have this day declared unconstitutional in Philadelphia v. Sheehan.
Since I entertain the views here expressed, owing to the public importance of this case I note my dissent.